Exhibit 10.42

AMENDED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 1, 2012 (the
"Effective Date"), is entered into among MMRGlobal, Inc., a Delaware corporation
("Parent"), MyMedicalRecords, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (the "Company") and Ingrid G. Safranek (the "Executive").

WITNESSETH:

WHEREAS, Executive has been employed by Company pursuant to the Employment
Agreement between the Company and the Executive dated as of January 26, 2010 as
amended on June 15, 2010 and December 15, 2010 (collectively the "Original
Agreement");

WHEREAS, the Company desires to continue to employ the Executive so that it will
have the continued benefit of her ability, experience and services, and Parent
desires to employ the Executive as its Vice President, Chief Financial Officer,
and Secretary;

WHEREAS, the Executive is willing to enter into this Agreement to that end, upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

    Employment

    Each of Parent and the Company hereby agrees to employ the Executive, and
    the Executive hereby agrees to be in the employ of Parent and the Company,
    on and subject to the terms and conditions of this Agreement.

    Term

    The period of this Agreement (the "Agreement Term") shall commence on the
    Effective Date and shall expire on December 31, 2013 (the "Initial Term")
    unless extended or otherwise terminated pursuant to this Agreement (the
    "Employment Period"). The Agreement Term shall be extended automatically for
    successive additional one-year periods at the expiration of the then-current
    term unless written notice of non-extension is provided by Executive to the
    Company and Parent, or by Parent and the Company to the Executive after
    appropriate Board resolution, in either case at least 30 days prior to the
    expiration of the Initial Term or such extended term, as the case may be.

    Position, Authority and Responsibilities
 1. The Executive shall serve as, and with the title, office and authority of,
    the Vice President, Chief Financial Officer, and Secretary of Parent and the
    Company. In this capacity, the Executive shall report directly to Robert
    Lorsch, the President and Chief Executive Officer of Parent and the Company
    (the "CEO"). The Executive shall also hold such other ancillary titles and
    offices with Parent or the Company or their respective affiliates as may be
    reasonably requested by the CEO.
 2. Subject to the authority of the CEO, the Executive shall have the full
    authority of the Vice President, Chief Financial Officer, and Secretary of
    each of Parent and the Company, and he shall have such duties and
    responsibilities to Parent and the Company as are commensurate with such
    authority.
 3. The Executive agrees to devote a reasonable portion of her business time,
    efforts and skills to the performance of her duties and responsibilities
    under this Agreement.

--------------------------------------------------------------------------------

Page 1 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

Compensation and Benefits

In consideration of the services rendered by the Executive during the Employment
Period, the Company shall pay or provide (and Parent shall cause the Company to
pay or provide) the Executive the compensation and benefits set forth below.

 a. Salary. The Company shall pay the Executive a base salary during the
    Employment Period (the "Base Salary") at the rate of $15,000 per month
    payable on the normal payroll dates for the Company. The Base Salary shall
    be subject to an increase as determined by the Board of Directors of Parent
    from time to time in its sole discretion, provided that as of each June 1
    during the Agreement Term the amount of the Base Salary shall increase by
    not less than 5% of the then current base salary.
 b. Annual Bonus. Each year during the Employment Period, the Executive shall
    earn an annual bonus (the "Annual Bonus") as determined by the Board of
    Directors of Parent in its sole discretion.
 c. Stock Options. Each year during the Employment Period, the Executive shall
    be entitled to a grant or grants of stock options (the "Option Grants") as
    determined by the Board of Directors of Parent in its sole discretion.
 d. Employee Benefits. The Executive shall be entitled to (i) health insurance
    pursuant to the plan made available generally to senior executives of Parent
    and the Company or reimbursement for a similar plan; (ii) Four (4) weeks
    vacation pursuant to the policies of the Company and Parent for each twelve
    (12) month period during the Employment Period; (iii) reimbursement for
    expenditures for life insurance on the Executive in the face amount of
    $2,000,000 (or such higher amount as may be agreed to by the Board of
    Directors of Parent), provided that Executive shall assign not less than 50%
    of the face amount of any proceeds of such insurance to the Company while
    the Company is reimbursing for the premium; and (iii) such other benefits
    and perquisites that are generally made available to senior executives of
    Parent and the Company from time to time. Executive further agrees to be
    bound by the policies and procedures outlined in the Company's and Parent's
    Employee Manual.
 e. Indemnification. The Executive shall be provided with any indemnification
    rights and indemnification insurance coverage on the same basis as are
    provided to other senior executives of Parent or the Company.
 f. Reimbursement of Expenses. The Company shall reimburse all reasonable
    business expenses and disbursements incurred by the Executive in the
    performance of her duties under this Agreement in accordance with the
    Company's normal practices and procedures upon accounting thereafter.

    

Termination of Employment

The Employment Period shall be terminated upon the happening of any of the
following events, subject to the provisions of this Agreement applicable to
termination of employment under certain circumstances.

 a. Termination without Cause. Parent or the Company may terminate the
    Executive's employment hereunder for any reason by giving the Executive 90
    days' advance written notice of such termination.
 b. Termination for Cause. Parent or the Company may terminate the Executive's
    employment hereunder for Cause. For purposes of this Agreement, the
    Executive shall be considered to be terminated for "Cause" upon (i) willful
    breach of the material terms of this Agreement, (ii) demonstrated fraud in
    connection with performance of her duties hereunder as determined by a court
    of competent jurisdiction; or (iii) the final conviction for, or plea of
    nolo contendere to, a charge of commission of a felony. However, in no event
    shall the Executive's employment be considered to have been terminated for
    "Cause", unless the Executive receives a copy of a resolution, duly adopted
    at a meeting of the Board, identifying in reasonable detail the acts or
    omissions constituting "Cause", and such acts or omissions are not cured (to
    the extent susceptible to cure) by the Executive within 90 days of the
    receipt of notice of termination and a copy of such resolution.

--------------------------------------------------------------------------------

Page 2 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

 c. Resignation without Good Reason. The Executive may voluntarily terminate her
    employment hereunder for any reason that does not constitute Good Reason (as
    set forth below) by giving Parent or the Company 30 days' advance written
    notice of such termination.
 d. Resignation for Good Reason. The Executive may voluntarily terminate her
    employment hereunder for Good Reason. For purposes of this Agreement, "Good
    Reason" shall mean:
     i.   the assignment to the Executive of any duties materially and adversely
          inconsistent with the Executive's position and authority as
          contemplated by Section 3 hereof;
     ii.  any change or diminution of Executive's authority or reporting
          relationship as stated in Section 3.a. above or bypassing of the
          normal chain of command, including any conduct by persons associated
          with the Company in any manner which are or could be intended to, or
          have the effect of, interfering with, or limiting, the ability of the
          Executive to carry out her responsibilities, excluding for these
          purposes isolated and insubstantial actions not taken in bad faith and
          which are remedied by Parent or the Company promptly after receipt of
          notice thereof given by the Executive;
     iii. any material failure by Parent or the Company to comply with the
          compensation and benefits provisions of Section 4 hereof;
     iv.  the offices of Parent or the Company shall be moved to a location that
          is more than 50 miles away from the current offices of Parent and the
          Company;
     v.   a Change in Control shall have occurred; or
     vi.  any material breach of this Agreement by the Company.

    In no event shall the Executive be considered to have terminated her
    employment for "Good Reason" unless and until (i) Parent or the Company
    receives written notice from the Executive identifying in reasonable detail
    the acts or omissions constituting such "Good Reason" and the provision of
    this Agreement relied upon by the Executive for such termination, and (ii)
    such acts or omissions are not cured by Parent or the Company within 30 days
    of the Company's receipt of such notice. As used in this section (d),
    "Change in Control" means the occurrence of any one or more of the
    following: (A) any person (which may be individual, a corporation, a limited
    liability company, an association, a partnership, an estate, a trust or any
    other entity or organization) becomes the owner of 50% or more of the voting
    power of Parent's capital stock; or (B) a reorganization, merger,
    consolidation or similar transaction that will result in the transfer of
    ownership of more than 50% of voting power of Parent's capital stock or that
    will result in the issuance of new shares of Parent's capital stock with
    voting power equal to more than 50% of the amount of the voting power of
    Parent capital stock outstanding immediately prior to such issuance; or (C)
    liquidation or dissolution of Parent or sale of substantially all of
    Parent's assets.

 e. Death or Disability. The Executive's employment hereunder shall terminate
    upon her death or Disability. For purposes of this Agreement, "Disability"
    shall mean the inability of the Executive to perform her duties hereunder on
    account of physical or mental illness or incapacity for a period of three
    consecutive months, or for a period of six months, whether or not
    consecutive, during any 12-month period. The Executive's employment
    hereunder shall be deemed terminated by reason of Disability on the last day
    of the applicable period, provided the Executive receives written notice
    from Parent or the Company, at least 30 days in advance of such termination,
    stating its intention to terminate the Executive's employment by reason of
    Disability.
 f. Mutual Agreement. The Executive's employment hereunder may be terminated at
    any time by mutual written agreement between the Executive, Parent and the
    Company.

    

Rights Upon Termination

In the event the Executive's employment by Parent or the Company is terminated
during the Agreement Term, the Executive shall have the rights provided below.

 a. Resignation for Good Reason. In the event the Executive voluntarily
    terminates her employment hereunder for Good Reason, the Company shall pay
    (and Parent shall cause the Company to pay) the Executive an amount equal to
    the sum of:

--------------------------------------------------------------------------------

Page 3 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

     1. Twelve months (or, in the case of a Change of Control, twenty four
        months) salary at the Executive's rate of pay at the time of
        termination, including all benefits payable monthly for twelve months
        (or, in the case of a Change of Control, twenty four months); and
     2. in respect of her Annual Bonus, the then current amount due shall be
        multiplied by a fraction, the numerator of which is the number of days
        in the calendar year up to the effective date of termination and the
        denominator of which is 365.

    In addition, the Company shall pay (and Parent shall cause the Company to
    pay) the Executive the accrued and vested benefit amount of options and or
    under the Long-Term Incentive Plan subject to and in accordance with the
    terms and conditions under the Long-Term Incentive Plan if any.
    Notwithstanding the foregoing, in the event of a material breach by the
    Executive of any of the restrictive covenants set forth in Section 7 hereof,
    the Executive shall immediately forfeit all rights to payments made or to be
    made pursuant to this paragraph (a).

 b. Termination without Cause. In the event the Executive is terminated by
    Parent or the Company other than for Cause, death or Disability, the Company
    shall pay (and Parent shall cause the Company to pay) the Executive an
    amount equal to the sum of:
     1. Twelve months salary at the Executive's rate of pay at the time of
        termination; and
     2. in respect of her Annual Bonus, the then current amount due shall be
        multiplied by a fraction, the numerator of which is the number of days
        in the calendar year up to the effective date of termination and the
        denominator of which is 365.

    Notwithstanding the foregoing, in the event of a material breach by the
    Executive of any of the restrictive covenants set forth in Section 7 hereof,
    the Executive shall immediately forfeit all rights to payments made or to be
    made pursuant to this paragraph (b).

 c. Resignation without Good Reason: Termination for Cause; Death or Disability.
    In the event the Executive's employment hereunder is terminated voluntarily
    other than for Good Reason, by Parent or the Company for Cause, or on
    account of death, the Executive shall not be entitled to receive, and the
    Company shall have no obligation to provide, any severance payments or
    benefits under this Agreement, provided that, in the case of termination on
    account of Disability, the Company and Parent shall pay Executive for the
    successive 12-month period an amount equal to 60% of the amount he otherwise
    would have received had her employment not been terminated.
 d. Other Obligations. The benefits payable to the Executive under this
    Agreement are not in lieu of any benefits payable under any employee benefit
    plan, program or arrangement of Parent or the Company except as specifically
    provided herein, and upon termination of employment, the Executive will
    receive such benefits or payments, if any, as he may be entitled to receive
    pursuant to the terms of such plans, programs and arrangements. Except for
    the obligations of Parent or the Company provided by this Section 6, Parent
    and the Company shall have no other obligations to the Executive upon his
    termination of employment, provided, however, the amounts payable to the
    Executive under this Section 6 shall not be subject to mitigation, reduction
    or offset except in the event of a material breach by the Executive of any
    restrictive covenant set forth in Section 7.
 e. Release of Claims. As a condition of the Executive's entitlement to any of
    the termination rights provided in this Section 6, Parent and the Company
    may require the Executive to execute and honor a release of claims in a
    standard and customary form for terminations of employment, subject to such
    modifications as are necessary to reflect the obligations of the parties
    under this Agreement.

--------------------------------------------------------------------------------

Page 4 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

     Restrictive Covenants
 7.  Nondisclosure of Information. The Executive agrees to receive confidential
     and proprietary information of Parent and the Company in confidence and not
     to disclose such information to others except as authorized by Parent and
     the Company. Confidential and Proprietary information shall mean
     information not generally known to the public that is disclosed to the
     Executive as a consequence of employment by Parent and the Company, whether
     or not pursuant to this Agreement. If the Board determines that it is
     necessary, the Executive will execute a separate non-disclosure agreement
     in a form reasonably acceptable to both Parent and the Company and the
     Executive. The provisions of this paragraph (a) shall survive the
     termination of this Agreement by either party.
 8.  Covenant Not to Compete. The Executive agrees to not, during the Employment
     Period and for a period of 12 months thereafter, voluntarily or
     involuntarily, for any reason whatsoever, directly or indirectly,
     individually or on behalf of parties not parties to this Agreement, or as a
     partner, stockholder, director, officer, principal, agent, employee, or in
     any other capacity or relationship engage in any business or employment, or
     aid or endeavor to assist in any legal entity, which is in competition with
     the products and/or services of Parent and the Company within the United
     States of America or any foreign country where Parent and the Company
     conduct business. Parent and the Company and the Executive acknowledge the
     reasonableness of this covenant not to compete and the reasonableness of
     the geographic area and duration of time which is part of this covenant.
     The provisions of this paragraph (b) shall survive the termination of this
     Agreement by either party.
 9.  Noninterference. The Executive agrees that, during the Employment Period
     and for a period of 12 months thereafter, he shall not, on her own behalf
     or on behalf of any other Person, solicit or in any manner influence or
     encourage any current or prospective customer, employee or other Person who
     has a business relationship with Parent and the Company or any affiliate,
     to terminate or limit in any way their relationship with Parent and the
     Company, or interfere in any way with such relationship. For purposes
     hereof, (i) the term "Person" is to be construed in the broadest sense and
     means and includes any natural person, company, limited liability company,
     partnership, joint venture, corporation, business trust, unincorporated
     organization or any governmental authority, and (ii) a Person shall be
     considered a "prospective" customer or employee if Parent and the Company
     or any affiliate has entered into discussions or otherwise made contact
     with the Person for the purpose of any such engagement within the six-month
     period prior to any solicitation by the Executive, and such fact is known
     or made known to the Executive prior to such solicitation.
 10. Enforcement.
      i. Executive acknowledges and agrees that the provisions of this Section 7
         are reasonable and necessary for the successful operation of Parent and
         the Company. Executive further acknowledges that if he breaches any
         provision of this Section 7, Parent and the Company will suffer
         irreparable injury. It is therefore agreed that Parent and the Company
         shall have the right to enjoin any such breach or threatened breach,
         without posting any bond, if ordered by a court of competent
         jurisdiction. The existence of this right to injunctive and other
         equitable relief shall not limit any other rights or remedies that
         Parent and the Company may have at law or in equity including, without
         limitation, the right to monetary, compensatory and punitive damages.
         In the event of a breach by the Executive of his obligations under this
         Section 7, in addition to all other available remedies, the Executive
         shall forfeit any rights to severance compensation as provided in
         Section 6(a) hereof. If any provision of this Section 7 is determined
         by a court of competent jurisdiction to be not enforceable in the
         manner set forth herein, the Executive and Parent and the Company agree
         that it is the intention of the parties that such provision should be
         enforceable to the maximum extent possible under applicable law. If any
         provisions of this Section 7 are held to be invalid or unenforceable,
         such invalidation or unenforceability shall not affect the validity or
         enforceability of any other provision of this Section 7 (or any portion
         thereof).

--------------------------------------------------------------------------------

Page 5 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

      ii. The Executive specifically acknowledges and agrees that her rights to
          benefits under any Long-Term Incentive Plan are in consideration of
          her covenants under paragraphs (b) and (c) of this Section 7.
          Therefore, the Executive further acknowledges and agrees that in the
          event of a breach by the Executive of her obligations under such
          covenants, the Executive shall immediately forfeit all rights under
          the Long-Term Incentive Plan and shall promptly repay Parent and the
          Company all amounts previously received thereunder.
     
          

     Miscellaneous
 8.  Successors and Assigns. This Agreement shall be binding upon and shall
     inure to the benefit of Parent and the Company, successors and permitted
     assignees. This Agreement shall not be assignable by Parent or the Company
     without the prior written consent of the Executive. This Agreement and all
     rights of the Executive hereunder shall inure to the benefit of and be
     enforceable by the Executive's personal or legal representatives,
     executors, administrators, successors, heirs, distributees, devisees and
     legatees.
 9.  Tax Withholding. All compensation payable pursuant to this Agreement shall
     be subject to reduction by all applicable withholding, social security and
     other federal, state and local taxes and deductions.
 10. Board Actions. For purposes of this Agreement, any action or determination
     required or taken by the Board of Parent shall be made by the vote of a
     majority of its members other than the Executive.
 11. Entire Agreement; Cancellation of Original Agreement. This Agreement
     supersedes the Original Agreement in all respects, provided, however that
     nothing herein shall be construed so as to deprive Executive or the Company
     of any accrued rights which either may have under the Original Agreement.
     This Agreement sets forth the entire agreement of the Executive and Parent
     and the Company in respect of the subject matter contained herein and
     supersedes all prior agreements, promises, covenants, arrangements,
     communications, representations or warranties, whether oral or written, by
     the parties hereto in respect of the subject matter contained herein. Any
     amendment or modification of this Agreement shall not be binding unless in
     writing and signed by Parent and the Company and the Executive.
 12. Severability. In the event that any provision of this Agreement is
     determined to be invalid or unenforceable, the remaining terms and
     conditions of this Agreement shall be unaffected and shall remain in full
     force and effect, and any such determination of invalidity or
     unenforceability shall not affect the validity or enforceability of any
     other provision of this Agreement.
 13. Notices. All notices which may be necessary or proper for either Parent and
     the Company or the Executive to give to the other shall be in writing and
     shall be delivered by hand or sent by registered or certified mail, return
     receipt requested, or by air courier, and shall be deemed given when sent,
     to the respective persons at the addresses set forth in Annex A (or such
     other address as any party may provide to the other parties after the date
     hereof).
 14. Governing Law. This Agreement shall be governed by and enforceable in
     accordance with the laws of the State of California, without giving effect
     to the principles of conflict of laws thereof.
 15. Counterparts. This Agreement may be signed in counterparts, each of which
     shall be an original, with the same effect as if the signatures thereto and
     hereto were upon the same instrument.

[SIGNATURES ON FOLLOWING PAGE]

　

--------------------------------------------------------------------------------

Page 6 of 7   



Safranek Employment Agreement
January 1, 2012

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

MyMedicalRecords, Inc.

By: /s/ Robert H. Lorsch
Name: Robert H. Lorsch
Title: President & CEO

MMRGlobal, Inc.

By: /s/ Robert H. Lorsch
Name: Robert H. Lorsch
Title: President & CEO

Ingrid G. Safranek

Signature: /s/ Ingrid G. Safranek

　

　

　

　

--------------------------------------------------------------------------------

Page 7 of 7   

